A petition for rehearing has been filed herein by appellant Brownell Brothers Company, Ltd. Counsel for petitioner say:
"1. The Court erred in holding that a corporation cannot claim a labor lien and that Brownell Brothers Company, Ltd., being a corporation, could not claim to have rendered labor in any capacity, except as a subcontractor.
"2. The Court erred in holding and announcing as a general rule of law in the State of Idaho that corporations cannot supply or furnish labor in the erection or repair of buildings, except as subcontractors, and that a corporation *Page 400 
in the furnishing of labor cannot have a lien of equal rank with that of individual laborers under Section 7351, but must subordinate its labor claims to individual laborers and materialmen.
"3. The statement of the law as to the lien rights of corporations is too general and misleading and should be modified and corrected before the decision becomes final. . ..
"Clearly, a plumbing company, although incorporated, may send its plumbers to repair the plumbing of a residence or building and have the same right to a lien for the labor furnished as a partnership or individual plumber who also sends hired employees to do such work. . . . .
"Had the labor items been entirely segregated from the cost of the material, Brownell Brothers would have been entitled to have had their labor included in the first rank under Section 7351. . . . ."
The lower court allowed petitioner's claim of lien for what appeared to be in part labor and part materials, but classed the lien as that of a subcontractor rather than as of a materialman. Petitioner at no time contended for equal rank with laborers, but that its lien was that of a materialman, and complained of the classification as of a subcontractor instead. The question in this case is one as to the priority of the claim of the corporation. The argument made in the opinion was in distinguishing the petitioner from a materialman. The result could not have been otherwise, even had the contention been made.
Authority need not be sought or cited from other than the lien law itself that "the word 'person' includes a corporation as well as a natural person." (Sess. Laws 1899, p. 147, c. 5, sec. 1, p. 155.) (This, as well as section 2 of that act, is omitted by the compiler of the Compiled Statutes. See C. S., secs. 9444 and 9456.)
Let us then consider the act with "corporation" and "person" synonymous. It does not give to a corporation a "labor lien" as such, for it does not to a natural person under the same circumstances. Of course, a laborer is in a sense dependent upon a contract relation, but a person *Page 401 
not "performing labor" does not have a "labor lien," though he may furnish labor and have a lien therefor. In such event, he is dependent for his lien upon labor furnished under his contract relation, rather than "performing." Such lien is given him, by the interpretation of other portions of the act, as a contractor and not a laborer.
"The contractor is entitled to his lien, not only for his own labor, but for the labor of those under him, and even though his workmen have taken out liens the effect is only to diminish the contractor's lien pro tanto.
"The contractor has also a lien for necessary materials furnished by him to comply with his contract." (27 Cyc. 84.)
Any lien filed by the employer of labor performed is such employer's lien, and must rest upon some contract relation, whether it be that alone of furnishing the labor, contracting for the completion of the whole or part of the work, or in some instances as incidental to the furnishing or installation of materials by a materialman, in which first-mentioned relations, the lien is enforced as that of a contractor or subcontractor, and in the latter as of a materialman and not as a "labor lien."
C. S., sec. 7339, provides that "every person performing labor upon, or furnishing materials to be used," has a lien for the work or labor done or materials furnished.
"The decisions of the courts are not harmonious, and slight differences in the wording of the statutes render many of them inapplicable. We are of the opinion that the words 'every person who shall perform labor,' used in the statute, are designed to designate ordinary laborers who perform actual physical toil, common laborers and those who are required to use their hands or muscles in actual work, and do not include that higher and usually better paid class of employees whose duties are confined to superintendence and management, unless such class is expressly mentioned in the statute. . . . . The intent of the statute is to protect a class of persons rarely able to protect themselves, and who, from the laborious nature of their occupations and the necessity of *Page 402 
earning their daily bread by daily toil, have not time, opportunity, or intelligence sufficient to inform themselves as to the financial responsibility of the parties for whom they work." (Durkheimer v. Copperopolis Copper Co., 55 Or. 37,104 P. 895.)
While not meaning to determine, as the Durkheimer case does, that a superintendent or manager does not have a lien as a "`person performing labor," the reasoning is especially persuasive as to the intent of such acts, in distinguishing between laborers and a person or corporation furnishing labor. (See, also, 2 Jones on Liens, 3d ed., secs. 1629, 1630, pp. 864-866; Little Rock, H. S.,  T. Ry. v. Spencer  Maney,65 Ark. 183, 47 S.W. 196, 42 L.R.A. 334; Coleman v. State,6 Ga. App. 398, 65 S.E. 46; Bankers' Surety Co. v. Maxwell, 222 Fed. 797, 138 C.C.A. 345; Tod v. Kentucky Union R. Co., 52 Fed. 241, 3 C.C.A. 60, 18 L.R.A. 305, and note; Smallhouse v.Kentucky  M. G.  S. M. Co., 2 Mont. 443; Blakey v. Blakey,27 Mo. 39; note, 30 L.R.A., N.S., 85.)
By C. S., sec. 7350, it is provided that the original contractor or subcontractor shall be entitled to recover upon a claim filed by him "only such amount as may be due to him according to the terms of his contract, after deducting all claims of other parties for work done and materials furnished to him as aforesaid, of which claim of lien shall have been filed as required by this chapter."
C. S., sec. 7351, makes it plain, by the prescribed priorities and provisions in case the proceeds of a sale are insufficient to pay all lienholders under it, that a person has not a "labor lien" for labor of others furnished by him, but a lien by reason of a contract relation for so furnishing the labor, and thus as a contractor or subcontractor. Such "person" who furnishes the labor of others is not, as to such labor furnished, classed as a laborer, or given a lien for his own labor in the class with laborers who file liens, though if the individuals who labored under such contractor file liens, they are placed in class 1, while the liens of a subcontractor *Page 403 
or contractor, even though he labor himself, are deferred to third and fourth place.
Petitioner's mistake in the rights of an instanced incorporated plumbing company is founded upon a mistake as to the rights of a partnership or individual. No one of them has a right to a labor lien for the labor furnished, as in the instanced case, by contract. The individual laborers may so have a lien, but the plumber would have the lien of a contractor, or, in some circumstances not herein existing, perhaps that of a materialman, but would not rank with laborers under class 1 of C. S., sec. 7351. Thus, there seems no error in the statement that a corporation has not a right to a "labor lien."
The petition is denied.
Wm. E. Lee and Givens, JJ., concur.